             Case 1:21-cv-01229-UNA Document 8 Filed 08/05/21 Page 1 of 3




                                                                                       FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                        AUG - 5 2021
HARRY NIE,                                               )                        Clerk, U.S. District & Bankruptcy
                                                         )                        Court for the District of Columbia
        Plaintiff,                                       )
                                                         )
        v.                                               )   Civil Action No. 1:21-cv-01229 (UNA)
                                                         )
GOVERNMENT OF THE UNITED                                 )
STATES OF AMERICA,                                       )
                                                         )
        Defendant.                                       )

                                   MEMORANDUM OPINION

        Plaintiff, proceeding pro se, filed an initiating pleading, Dkt. 1 (“Pldg.”), and application

for leave to proceed in forma pauperis (“IFP”), Dkt. 2, on May 3, 2021, but did not file a six-

month trust accounting, as required by 28 U.S.C. § 1915(a)(2). The screening court, see 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(a), entered an order on May 26, 2021, directing Plaintiff to submit the

required financial information within 30 days. See Order, Dkt. 3. Plaintiff has now submitted the

required financial information, see Dkt. 5, so the Court will grant Plaintiff’s IFP application but

dismiss the initiating pleading, see 28 U.S.C. §§ 1915(e)(2)(B), 1915A(a), for lack of subject

matter jurisdiction, see Fed. R. Civ. P. 8(a) & 12(h)(3).

        Plaintiff, who was convicted in Virginia state court, is currently in the custody of the

Virginia Department of Corrections. See Pldg. at caption, 1, 10; see generally Pldg. Exhibits, Dkt.

1–1. He indicates his intent to file “an independent action . . . pursuant to the Savings Clause,

[and] Rule 60(b),” id. at 1, for the purpose of consenting determinations made by several federal

judges. Id. But he names the United States as the sole defendant, presumably under some theory

of vicarious liability. See id. at caption, 1–8. He alleges that these judges “committed fraud upon

the court[,]” id. at 1, and violated his constitutional rights, see id. at 1, 6–8, by issuing biased “void



                                                    1
          Case 1:21-cv-01229-UNA Document 8 Filed 08/05/21 Page 2 of 3




rulings,” see id. He asks this Court to “set aside” these prior judgments, release him from custody,

and “expunge and nullify” his criminal record. Id. at 1, 8, 10.

       Rule 8(a) of the Federal Rules of Civil Procedure requires an initiating pleading to contain

“(1) a short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

pleading “contains an untidy assortment of claims that are neither plainly nor concisely stated, nor

meaningfully distinguished from bold conclusions, sharp harangues and personal comments [,]” it

does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017),

aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The

instant pleading falls within this category.

       Plaintiff also asks this court to revisit determinations of other federal courts, which it may

not do. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); United States v. Choi,

818 F. Supp. 2d 79, 85 (D.D.C. 2011) (stating that federal district courts “generally lack[] appellate

jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other courts”)

(citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); Fleming v. United States, 847 F.

Supp. 170, 172 (D.D.C. 1994) (applying District of Columbia Court of Appeals v. Feldman, 460

U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)), aff’d, No.

94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995). To the extent




                                                  2
          Case 1:21-cv-01229-UNA Document 8 Filed 08/05/21 Page 3 of 3




that Plaintiff seeks relief under Federal Rule 60(b), he must seek reconsideration the actual given

matters, rather than by filing entirely new litigation.

       Finally, insofar as Plaintiff continues to demand his release by challenging his convictions

in the Virginia courts, he has no recourse in this district. Under 28 U.S.C. § 2254, a federal court

may review a statute conviction, but only after Plaintiff exhausts available state remedies. See id.

§ 2254(b)(1). Thereafter, “an application for a writ of habeas corpus [] made by a person in

custody under the judgment and sentence of a State court . . . may be filed in the district court for

the district wherein such person is in custody or in the district court for the district within which

the State court was held which convicted and sentenced [plaintiff] and each of such district courts

shall have concurrent jurisdiction to entertain the application.” 28 U.S.C. § 2241(d). So if Plaintiff

has exhausted his state remedies, his federal resources lies in the United States District Court for

the Eastern District of Virginia.

        For those reasons, this case will be dismissed. Plaintiff’s motion to appoint counsel, Dkt.

4, and motion for recusal, Dkt. 7, are denied as moot. A separate order accompanies this

memorandum opinion.




DATE: August 3, 2021
                                                              CARL J. NICHOLS
                                                              United States District Judge




                                                   3
